ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 4th day of January, 1991.
ORDERED, by the Court of Appeals of Maryland, that the Order of the Court of Special Appeals, dated July 12, 1990, dismissing the petitioner’s appeal “with prejudice,” is modified to the extent that the words “with prejudice” be, and they are hereby, stricken from the Order of the Court of Special Appeals. The judgment of the Court of Special Appeals in all other respects is affirmed. Costs to be paid by petitioner.